DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 are allowed in view of the prior art.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for calibrating an error of installation of an interferometer in a multi-axis laser displacement measurement system, the multi-axis laser displacement measurement system comprising a motion stage, an interferometer installed in an X direction, a first interferometer and a second interferometer installed in a Y direction, wherein the method comprises, among other essential steps, installing a redundant interferometer and setting it as an installation reference axis; and establishing a coordinate system OXYZ with a geometric center of the motion stage as an origin, the X axis of the coordinate system being parallel to a beam direction of the redundant interferometer; establishing, by the multi-axis laser displacement measurement system, a three-degree-of-freedom displacement calculating model including installation errors of the interferometer installed in the X direction, and the interferometers installed in the Y direction, as well as a measured value of the redundant interferometer, the model being represented as a set of equations; continuously moving, via the motion stage, three points and obtaining, by the multi-axis laser displacement measurement system, measured values of the X and Y interferometers and the redundant interferometer and forming an equation set; 
With further regard to the above claim, the prior art of record, such as US Pat. 5,790,253 to Kamiya or US Pat. 7,274,462 to Hill disclose systems and methods for interferometrically measuring motion stages and compensating for errors in either the motion of the stage (such as Kamiya) or in the optics of the interferometers (such as Hill) where two interferometers are used in each of the X and Y axes for measurement of the stage.  Additionally, US 2008/0291464 to Sogard et al. discloses interferometric position measuring methods and devices that feature the use of redundant reference interferometers in the X-direction (see Fig. 1 and paragraph 0055, for instance).  However, this prior art, when taken either alone or in combination, fails to disclose or render obvious the use of three measurement interferometers and a redundant interferometer to calibrate an error of installation of an interferometer in a multi-axis laser displacement measurement system, this method featuring the steps discussed above along with the calculations and equations as set forth by the instant claim, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The other cited prior art discloses other methods for performing measurement of a motion stage with a plurality of interferometers along with various error correction methods.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        March 9, 2021